497 So.2d 1323 (1986)
PAINEWEBBER, INC., Appellant,
v.
Herbert HESS, Appellee.
No. 86-1519.
District Court of Appeal of Florida, Third District.
November 25, 1986.
Ruden, Barnett, McClosky, Schuster & Russell and Patricia E. Cowart, for appellant.
Anderson, Moss, Russo, Gievers & Cohen and Karen A. Gievers, for appellee.
Before SCHWARTZ, C.J., and HENDRY and DANIEL S. PEARSON, JJ.
PER CURIAM.
Having carefully considered the record prepared by the parties and the briefs and arguments on appeal, we conclude that the appellant has failed to demonstrate reversible error in the trial court's entry of the non-final order under review denying the appellant's motion to compel arbitration since substantial competent evidence in the record supports the trial court's finding that there was "no agreement to arbitrate disputes relating to the promissory note." See G & N Construction Co. v. Kirpatovsky, 181 So.2d 664, 667 (Fla. 3d DCA 1966) (contracts providing for arbitration will be carefully construed so as not to force a party to submit to arbitration a question he did not intend to be so submitted).
Accordingly, the order under review is affirmed and the cause is remanded for further proceedings.